 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RUBY LEE MEYER, CHRISTOPHER                       No. 2:17-cv-1547-MCE-EFB PS
      ALLEN MEYER, C.C.W., C.J.M., T.S.M.,
12
                         Plaintiffs,
13                                                      FINDINGS AND RECOMMENDATIONS
                v.
14
      LEAH BROWN, JENNIFER PERA,
15    PATRICIA CHARLES-HEATHERS,
      LESLIE GRIFFITH,
16
                         Defendants.
17

18

19          On November 15, 2018, the court dismissed plaintiff Ruby Meyer’s complaint with leave

20   to amend.1 The order explained the complaint’s deficiencies, gave plaintiff thirty days to file an

21   amended complaint correcting those deficiencies, and warned plaintiff that failure to file an

22   amended complaint would result in a recommendation that this action be dismissed. ECF No. 3.

23          The deadline has passed and plaintiff has not filed an amended complaint or otherwise

24   responded to the order.

25          Accordingly, it is hereby RECOMMENDED that this action be dismissed, and that the

26   Clerk be directed to close this case. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.

27
            1
              This action, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 3   after being served with these findings and recommendations, plaintiff may file written objections
 4   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 5   and Recommendations.” Failure to file objections within the specified time may waive the right
 6   to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);
 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   Dated: January 8, 2019.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
